Heffernan, J. (dissenting).
I am convinced that the judgment and order appealed from should be affirmed.
Upon the proof before us a question of fact is presented as to whether defendant’s negligence was the proximate cause of the death of plaintiff’s intestate. The question of the contributory negligence of deceased was also for the jury.
In turning his car as he did, without indicating his intention to do so, defendant was guilty of a statutory violation. (Vehicle & Traffic Law, § 83, subds. 1, 2.) Proximate cause is any cause which in natural and continuous sequence, unbroken by any efficient intervening cause, produces the result complained of and without which the result would not have occurred. (45 C. J. 898; Laidlaw v. Sage, 158 N. Y. 73.) It is well settled that the mere fact that other causes, conditions or agencies have intervened between defendant’s negligence and the injury for which recovery is sought is not sufficient in law to relieve defendant from liability. (Gibney v. State, 137 N. Y. 1; Donnelly v. Piercy Contracting Co., 222 id. 210.) When an intervening cause, which would not alone have caused the injury complained of, is set in operation by an original wrongful ‘ *53act, which is the probable cause of such injury, the person who set the original cause in operation will not be relieved from liability by reason of such intervening cause. (Milwaukee & St. P. R. Co. v. Kellogg, 94 U. S. 469.)
Defendant in operating his car owed to plaintiff’s intestate and to all travelers on the highway the duty of exercising reasonable care so that from the operation of his car there might result no probability of harm to them. He negligently, as the jury has found, breached that duty. Between the act of negligence, and the injury, the jury has determined that there was causal connection. It is a question of fact and not of law as to what was the proximate cause of the death of plaintiff’s intestate. (Hutchins v. Emery, —Me. —; 183 A. 754.) Upon the evidence in the case and upon the charge of the court, to which no exception was taken, the jury had the right to find that there was an unbroken connection between defendant’s wrongful act and the death of plaintiff’s intestate.
Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs.